 



Exhibit 10.45
PLAINS ALL AMERICAN
PPX SUCCESSOR
LONG-TERM INCENTIVE PLAN
Section 1. Background.
     On November 15, 2006 (the “merger date”), Pacific Energy Partners, L.P.
(“Pacific”) was merged with and into Plains All American Pipeline, L.P. (“PAA”).
As of the merger date, Plains All American GP, LLC assumed the Amended and
Restated Pacific Energy GP, LP Long-Term Incentive Plan (the “Pacific Legacy
Plan”). On February 22, 2007, the Plains All American PPX Successor Long-Term
Incentive Plan (this “Successor Plan”) was approved by the Board of Directors of
Plains All American GP LLC. Capitalized terms used but not defined herein are
defined in the Plains All American 2005 Long-Term Incentive Plan (the “2005
LTIP”)
Section 2. Units.
     A total of 999,809 Units (representing the units previously available under
the Pacific Legacy Plan, after conversion at 0.77 Units for each Pacific unit)
may be issued under this Successor Plan.
Section 3. Awards.
     For purposes of this Successor Plan, “Award” shall mean Options or Phantom
Units (with or without tandem DERs) granted under the Successor Plan.
Section 4. Eligibility.
     Awards under this Successor Plan may only be made to (i) individuals
employed by Pacific or its affiliates on the merger date or (ii) individuals
hired by PAA or its affiliates at any time after the merger date.
Section 5. 2005 LTIP Governs.
     Awards with respect to Units that may be issued under the Successor Plan
will be governed by and administered pursuant to terms and conditions set forth
in the 2005 LTIP, except as such terms and conditions may be modified by the
limitations set forth in the Successor Plan.
Section 6. Term.
     This Successor Plan shall be effective on the date of its approval by the
Board and shall continue until the date terminated by the Board or Units are no
longer available for grants of Awards under this Successor Plan, whichever
occurs first. However, unless otherwise expressly provided in this Successor
Plan or in an applicable Award, any Award granted prior to such termination, and
the authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.

